GLD-014                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-3435
                                      ___________

                             MICHAEL JOHN MODENA,
                                              Appellant

                                  v.
             UNITED STATES OF AMERICA, WARDEN WERLINGER


                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 3-11-cv-00153)
                      District Judge: Honorable Kim R. Gibson
                     ____________________________________

                Submitted for Possible Summary Action Pursuant to
                    Third Circuit LAR 27.4 and I.O.P. 10.6(a)
                                October 14, 2011
      Before: FUENTES, GREENAWAY, JR., and STAPLETON, Circuit Judges

                           (Opinion filed: November 8, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Michael J. Modena, a pro se prisoner, appeals from the order of the United States

District Court for the Western District of Pennsylvania, which denied his “Petition for

Writ of Habeas Corpus at Article One, Section Nine, Clause Two of the Organic
Constitution.” For the reasons set forth below, we will summarily affirm the District

Court’s order. See I.O.P. 10.6.

                                             I.

       Modena is presently incarcerated at the Federal Correctional Institution in Loretto,

Pennsylvania. In November 2009, he was convicted of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1), in the United States District Court

for the Western District of Michigan and was sentenced to seventy-two months of

imprisonment. In July 2011, the United States Court of Appeals for the Sixth Circuit

affirmed Modena’s judgment of conviction and sentence. See United States v. Modena,

Slip. Op. No. 10-1377 (6th Cir. July 14, 2011).

       Before the Sixth Circuit issued its decision however, Modena filed a document in

the United States District Court for the Western District of Pennsylvania titled “Petition

for Writ of Habeas Corpus at Article One, Section Nine, Clause Two of the Organic

Constitution.” In the pleading, Modena claimed that his conviction and sentence were

infirm on numerous grounds. Adopting the Magistrate Judge’s recommendation, the

District Court denied the petition, concluding that Modena’s claims should have been

raised in a motion pursuant to 28 U.S.C. § 2255 filed in the United States District Court

for the Western District of Michigan. Modena timely appealed.




                                             2
                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. A motion

pursuant to 28 U.S.C. § 2255 filed in the sentencing court is the presumptive means for a

federal prisoner to challenge the validity of a conviction or sentence. See Davis v. United

States, 417 U.S. 333, 343-44 (1974); In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).

Modena has not shown that such a motion would be inadequate to address his claims.

Therefore, the District Court properly determined that Modena’s claims should have been

raised via a § 2255 motion filed in the United States District Court for the Western

District of Michigan.1

       As Modena’s appeal presents no substantial question, we will summarily affirm

the District Court’s order. See Third Cir. LAR 27.4; I.O.P. 10.6. Modena motion for

appointment of counsel is denied.




1
  We also conclude that the District Court correctly denied Modena’s requests for
injunctive relief because he failed to demonstrate any basis for granting such relief.
                                             3